           1    KEKER, VAN NEST & PETERS LLP
                ELLIOT R. PETERS - # 158708
           2    epeters@kvn.com
                MATTHEW WERDEGAR - # 200470
           3    mwerdegar@kvn.com
                ERIN E. MEYER - #274244
           4    emeyer@keker.com
                633 Battery Street
           5    San Francisco, CA 94111-1809
                Telephone:     415 391 5400
           6    Facsimile:     415 397 7188

           7    Attorneys for Defendants INES CROSBY;
                JOHN CROSBY; LESLIE LOHSE; LARRY
           8    LOHSE; TED PATA; JUAN PATA; CHRIS
                PATA; SHERRY MYERS; FRANK JAMES
           9
                                             UNITED STATES DISTRICT COURT
          10
                                          EASTERN DISTRICT OF CALIFORNIA
          11
                                                SACRAMENTO DIVISION
          12
                PASKENTA BAND OF NOMLAKI                          Case No. 2:15-cv-00538-MCE -CMK
          13    INDIANS; and PASKENTA
                ENTERPRISES CORPORATION,                          ORDER GRANTING MOTION TO
          14                                                      WITHDRAW AS COUNSEL FOR
                            Plaintiffs,                           DEFENDANTS INES CROSBY, JOHN
          15          v.                                          CROSBY, LESLIE LOHSE, LARRY
                                                                  LOHSE, TED PATA, JUAN PATA, CHRIS
                INES CROSBY; et al.,
          16                                                      PATA, SHERRY MYERS, AND FRANK
                               Defendants.                        JAMES.
          17

          18                                                      Date:        January 9, 2020
                                                                  Time:        2:00 p.m.
          19                                                      Courtroom:   7
                                                                  Judge:       Hon. Morrison C. England, Jr.
          20
                                                                  Date Filed: March 10, 2015
          21

          22

          23

          24          Before the Court is the Motion to Withdraw as Counsel for Defendants Ines Crosby, John

          25   Crosby, Leslie Lohse, Larry Lohse, Ted Pata, Juan Pata, Chris Pata, Sherry Myers, and Frank

          26   James (the “Defendants”) filed by Defendants’ counsel, the law firm of Keker, Van Nest & Peters

          27   LLP on November 27, 2019. ECF No. 469. This matter was scheduled for hearing on January 9,

          28   2020 in Courtroom 7, before the Honorable Morrison C. England of the above-entitled Court, and

          30                                                  1
                                    ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
          31                                 Case No. 2:15-cv-00538-MCE -CMK
1358107
          32
           1   subsequently was submitted on the papers. On December 19, 2019, Plaintiffs and Defendant

           2   Associated Pension Consultants, Inc. filed Statements of Non-Opposition to Defendants’ Motion.

           3   ECF Nos. 478, 479. No opposition was submitted by Defendants, and the Declaration of Erin E.

           4   Meyer indicates that Defendants were each contacted by counsel and expressly consented to

           5   counsel’s withdrawal.

           6           This motion is governed by the requirements of Local Rule 182(d), which provides that

           7   an attorney may not withdraw, leaving a client in propria persona, absent noticed motion and an

           8   affidavit from counsel showing the efforts made to provide notification of the attorney’s intent to

           9   withdraw. Keker, Van Nest & Peters LLP has complied with those requirements and its request
               to withdraw is accordingly proper.
          10
                      Because counsel’s request is both procedurally correct and unopposed, the Motion to
          11
               Withdraw as Counsel of Record (ECF No. 469) is GRANTED. The law firm of Keker, Van Nest
          12
               & Peters LLP is consequently relieved as counsel of record for Defendants effective upon the
          13
               filing of a proof of service of this signed Order on said Defendant.
          14
                      Pending the submission of any substitution of counsel filed by Ines Crosby, John Crosby,
          15
               Leslie Lohse, Larry Lohse, Ted Pata, Juan Pata, Chris Pata, Sherry Myers, and/or Frank James,
          16
               the Clerk is notified that these Defendants are proceeding in propia persona, and their addresses
          17   are listed in the Declaration of Erin E. Meyer filed concurrently with the Motion to Withdraw.
          18          IT IS SO ORDERED.
          19   Dated: January 10, 2020
          20

          21

          22

          23

          24

          25

          26
          27

          28

          30                                                     2
                                       ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
          31                                    Case No. 2:15-cv-00538-MCE -CMK
1358107
          32
